Exhibit 10.14
Execution Copy
AGREEMENT
by and between
The Joseph A. Bank Mfg. Co., Inc. (Hampstead
Distribution Centers & Hampstead National Tailoring
Service)
and
Mid-Atlantic Regional Joint Board, Local 806
Effective March 1, 2009 through
February 28, 2012

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I — COVERAGE
    1  
 
       
ARTICLE II — UNION RECOGNITION
    2  
 
       
ARTICLE III — UNION SECURITY
    2  
 
       
ARTICLE IV — WAGES & INCENTIVE PLAN
    3  
 
       
ARTICLE V — REPORTING PAY
    6  
 
       
ARTICLE VI — HOURS OF WORK
    6  
 
       
ARTICLE VII — EQUIPMENT BREAKDOWN TIME AND WAITING TIME
    8  
 
       
ARTICLE VIII — SENIORITY AND APPLICATION OF SENIORITY
    8  
 
       
ARTICLE IX — VACATIONS
    10  
 
       
ARTICLE X — HOLIDAYS
    13  
 
       
ARTICLE XI — BEREAVEMENT PAY
    14  
 
       
ARTICLE XII — EQUAL DIVISION OF WORK
    15  
 
       
ARTICLE XIII — PAYMENT OF WAGES AND CHECK OFF
    16  
 
       
ARTICLE XIV — INSURANCE
    16  
 
       
ARTICLE XV — PENSION
    17  
 
       
ARTICLE XVI — HEALTH AND WELFARE FUND
    17  
 
       
ARTICLE XVII — MILITARY SERVICE
    17  
 
       
ARTICLE XVIII — DISCHARGES AND DISCIPLINE
    18  
 
       
ARTICLE XIX — GRIEVANCE AND ARBITRATION PROCEDURE
    18  
 
       
ARTICLE XX — CIVIL RIGHTS
    21  
 
       
ARTICLE XXI — STRIKES, STOPPAGES AND LOCKOUTS
    22  
 
       
ARTICLE XXII — LEAVE OF ABSENCE
    22  
 
       
ARTICLE XXIII — JURY DUTY
    24  
 
       
ARTICLE XXIV — SUBSTANCE ABUSE
    24  
 
       

 

i



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE XXV — TECHNOLOGICAL CHANGE
    26  
 
       
ARTICLE XXVI — SEPARABILITY AND COMPLETE AGREEMENT
    27  
 
       
ARTICLE XXVII — VOLUNTARY CHECK OFF FOR POLITICAL CONTRIBUTIONS
    28  
 
       
ARTICLE XXVIII — SAFETY AND HEALTH STUDY COMMITTEE
    28  
 
       
ARTICLE XXIX — FEDERAL FUNDS
    29  
 
       
ARTICLE XXX — SUB PROGRAM
    29  
 
       
ARTICLE XXXI — ORGANIZATIONAL HIRING
    29  
 
       
ARTICLE XXXII — MANAGEMENT RIGHTS
    30  
 
       
ARTICLE XXXIII — COMPLETE AGREEMENT
    32  
 
       
ARTICLE XXXIV — SUCCESSORS AND ASSIGNS
    32  
 
       
ARTICLE XXXV — TERM OF AGREEMENT
    33  
 
       
EXHIBIT 1
    34  
 
       
APPENDIX A
    35  
 
       
APPENDIX B
    36  
 
       

 

ii



--------------------------------------------------------------------------------



 



AGREEMENT effective March 1, 2009 by and between The Joseph A. Bank Mfg. Co.,
Inc. (hereinafter referred to as the “Employer”) and the MID-ATLANTIC REGIONAL
JOINT BOARD, Local 806, an unincorporated association (hereinafter referred to
as the “Union”), for and on behalf of itself and the employees now employed, or
hereafter to be employed by the Employer at its Hampstead, Maryland,
Distribution Centers and National Tailoring Service branch, located at 500
Hanover Pike and 626 Hanover Pike in Hampstead, Maryland.
In consideration of the mutual covenants, promises and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I
COVERAGE
A. Unless otherwise specified, the term “employees” as used in this Agreement
shall mean all employees of the Employer’s Hampstead, Maryland Distribution
Centers and Hampstead Maryland, National Tailoring Service branch in the
classifications listed in Appendix A, and shall exclude executive,
administrative, office clericals, supervisors and guards as defined in the
National Labor Relations Act. The collective bargaining agreement is gender
neutral, and wherever the pronouns “he” or “his” are used in the interests of
brevity, they are intended to mean female employees as well.
B. In addition to the exclusions listed in Section A of this Article, seasonal
employees who work no more than ninety (90) consecutive days are excluded from
this Agreement. Any seasonal employee who works more than ninety
(90) consecutive days or more than a total of one hundred twenty (120) days in
one consecutive twelve (12) month period will be covered by this Agreement.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
UNION RECOGNITION
A. The Employer recognizes the Union as the exclusive collective bargaining
agent for the employees in the bargaining unit described above with reference to
wages, hours and working conditions.
B. The Employer shall recognize and deal with such representatives of the
employees as the Union may elect or appoint and shall permit such
representatives elected or appointed by the Union to visit its Hampstead
Distribution Centers and Hampstead NTS branch at any time during working hours
in accordance with existing rules, provided such visits do not interfere with
the Employer’s operations or the employees’ performance of their duties.
C. The Employer agrees to make available to the Union such payroll and
production records as the Union may reasonably require as the collective
bargaining agent and/or contracting party hereunder.
D. The Employer will provide on a weekly basis to the Union a list of employees
who have entered or left the bargaining unit during the prior month.
ARTICLE III
UNION SECURITY
A. In the manner and to the extent permitted by law, all employees covered by
this Agreement who are not members of the Union shall within thirty
(30) calendar days of the effective date of this Agreement become members of the
Union, as a condition of continued employment. All employees covered by this
Agreement hired on or after the effective date of this Agreement shall, within
thirty-one (31) days after employment, become and remain members as a condition
of continued employment for the duration of this Agreement. All employees who
are now members or

 

2



--------------------------------------------------------------------------------



 



hereafter become members of the Union shall, as a condition of continued
employment, remain members in good standing during the term of this Agreement.
B. Probationary Period: All newly hired employees shall have a probationary
period of ninety (90) days. Employees can be terminated during this probationary
period at the Employer’s discretion without recourse to the grievance and
arbitration procedure set forth in Article XIX of this Agreement.
It is agreed that the Employer shall pay to an employee who has completed his
probationary period indicated in the collective bargaining agreement at least
twenty-five (25) cents an hour above the then existing Federal or State minimum
wage, whichever is higher. This provision is not to substitute for or supersede
higher straight-time base hourly rates and incentive base rates, if any exist.
C. The Union shall indemnify, defend, and hold the Employer harmless against any
and all claims, demands, suits, grievances, or other forms of liability that may
arise against the Employer for or on account of any action taken by the Employer
pursuant to this Article.
ARTICLE IV
WAGES & INCENTIVE PLAN
A. Wages:
Effective March 1, 2010, the Employer shall grant a wage increase of fifteen
cents ($0.15) per hour to all employees in the bargaining unit.
1. Effective September 1, 2010, the Employer shall grant a wage increase of
thirty cents ($0.30) per hour to all employees in the bargaining unit.
2. Effective March 1, 2011, the Employer shall grant a wage increase of twenty
five cents ($0.25) per hour to all employees in the bargaining unit.

 

3



--------------------------------------------------------------------------------



 



3. Effective September 1, 2011, the Employer shall grant a wage increase of
twenty five cents ($0.25) per hour to all employees in the bargaining unit.
4. If an employee is temporarily transferred from one job to another at the
request of the Employer, he shall, while working on the job to which he has been
transferred, be paid (a) if an hourly paid employee, his base hourly
straight-time rate of pay prevailing at the time of the transfer or the base
hourly straight-time rate of the job to which he is transferred, whichever shall
be higher; or (b) if an incentive paid employee, his base straight time hourly
incentive rate1 or base straight-time hourly rate for the job to which he is
transferred, whichever shall be higher.
5. The minimum starting rate for new employees shall be $9.00 per hour.
B. Incentive Plan:
1. During the term of this Agreement, the Employer will maintain an incentive
earnings plan based on standard times for each position in the Distribution
Centers which involves repetitive job tasks directly relating to the flow of
merchandise within a Distribution Center. The Employer may change the incentive
rates and in doing so will use a time study based upon fair and equitable
accepted industrial engineering methods. Incentive rates will allow a reasonably
experienced and reasonably skilled employee working with good effort and
following the prescribed methods to earn a bonus above the employee’s base
straight time hourly pay for the employee’s performance of his job. The Employer
will continue its present incentive plan unless any modifications are made as a
result of the time study specified in this Article.
 

      1   An incentive employee’s base straight-time hourly incentive rate is
the employee’s average base straight-time hourly earnings for the first
twenty-six weeks of each year, effective the pay period including August 1 of
that year, and the second twenty-six (26) weeks of the year, effective the pay
period including February 1 of the subsequent year.

 

4



--------------------------------------------------------------------------------



 



2. The Employer will maintain written job methods for all jobs to which an
incentive earning plan applies, and job standards will be established according
to the method described in this Article. The Employer may use a qualified
industrial engineer to establish job standards and to document changes in
methods, materials or equipment which may result in an adjustment to the job
standards.
3. The Union reserves the right to have a Union time study engineer review new
or changed job standards as they relate to incentive rates when the Employer
makes such changes, or if the department average is regularly below standard.
The study will be paid for by the Union. The study will be conducted at a
mutually agreed upon time which will not interfere with the Employer’s
operations. Upon the Union’s request, the parties and/or the parties’ respective
time study engineers will discuss any job standards the Employer has set for
incentive earnings plan positions, but the Union waives any right to grieve or
otherwise challenge the terms of the incentive earnings plan maintained by the
Employer.
4. The Employer and the Union agree that a new operation, changed operation or
different machinery may temporarily affect an Employee’s earnings while in the
process of learning and adjusting thereto. The Employer, therefore, agrees that
in the absence of a retraining incentive, to pay an Employee thus affected his
base straight time hourly incentive rate until a new incentive rate is fixed in
accordance with provisions of this Article, if the job will have an incentive
rate assigned to it. In the alternative, the Employer may use a retraining
incentive which shall be so fixed as to enable the Employee reasonably to
maintain his base straight time hourly incentive rate while in the process of
learning and adjusting to the new operation, changed operation or different
machinery.

 

5



--------------------------------------------------------------------------------



 



ARTICLE V
REPORTING PAY
Employees who report for work at their regular starting time, or at such hour
designated by the Employer, shall be paid their base straight-time hourly
incentive rate, or base straight-time hourly rate of pay, whichever is
applicable, for all work performed between the hour they report for work and the
hour that they are dismissed, but in no event shall they be paid less than six
(6) hours, or four (4) hours on Saturday. This clause shall not apply in the
event of power failure, fire, or other cause over which the Employer has no
control. In the case of the first five (5) hours of reporting pay, failure of
other employees to report for work shall be considered cause over which the
Employer has no control only if an emergency arises which it could not foresee
and it had taken adequate steps to train and provide relief workers. Excessive
absenteeism shall relieve the Employer of the obligation to pay the sixth hour
of reporting pay.
ARTICLE VI
HOURS OF WORK
1. Regular Work Week: The regular hours of work for all employees may be eight
(8) consecutive hours in any one day, from Monday to Friday inclusive; provided,
however, this does not preclude the Employer from scheduling different work
weeks or shifts, nor does it function as a guarantee of hours.
2. Overtime: Time and one-half of the employee’s regular rate as defined by
applicable law shall be paid for all work outside the regular daily hours;
provided, however, overtime will not be paid to employees who the Employer
allows to work more than eight (8) hours in a day to make up for hours
previously not worked in the work week. As long as the regular work week shall
be from Monday to Friday inclusive, time and one-half shall be paid for all work
performed on Saturdays and double time for work performed on Sunday irrespective
of the number

 

6



--------------------------------------------------------------------------------



 



of hours worked during the week. Hours paid at an overtime or a premium rate
(e.g., double time for Sunday work) shall not be duplicated or pyramided; that
is, the overtime and/or premium rate shall only be paid once for the same hours.
3. In the event the Employer deems it necessary for business reasons to adopt a
seven (7) day operation, Saturday and/or Sunday will become part of a regular
five (5) day work week for those employees scheduled regularly to work either or
both of those days and Saturday and Sunday premium pay will not be applicable to
those employees so scheduled.
It is further understood, however, that premium pay of time and one-half for
Saturday work and double time for Sunday work, whichever is appropriate, will
continue to be applicable to those employees for whom Saturday or Sunday work
constitutes a sixth or seventh consecutive work day.
4. No work shall be performed on a designated holiday except by mutual agreement
of the parties and, if agreed upon, at double time. Overtime pay for work on a
designated holiday shall be in addition to holiday pay to which the employee is
entitled pursuant to the provisions hereinafter set forth in HOLIDAYS,
Article X, Sections B1 or B2, whichever is applicable.
5. Notice of Overtime: Except in the case of an emergency, the Employer agrees
to provide twenty-four (24) hours’ notice to the employees and the appropriate
Union Shop Committee representative when overtime will be scheduled on Monday
through Friday. Except in the case of an emergency, the Employer will notify
employees and the appropriate Union Shop Committee representative by noon on
Thursday when overtime will be scheduled on Saturday. Except in the case of an
emergency, the Employer will notify employees and the appropriate Union Shop
Committee representative by noon on Friday when overtime will be scheduled on
Sunday. The Employer will not require overtime until it has made reasonable
efforts, in conjunction with the

 

7



--------------------------------------------------------------------------------



 



Union Shop Committee, to encourage voluntary overtime first. In the event the
parties fail to fill overtime needs with volunteers, commencing with the
effective date of this Agreement, the Employer will assign overtime first to the
least senior employee in the Department and thereafter the Employer will strive
to rotate overtime among employees in the Department.
ARTICLE VII
EQUIPMENT BREAKDOWN TIME AND WAITING TIME
An employee paid on an incentive basis who is required to wait for work due to
equipment breakdown beyond his control shall be compensated at his straight-time
base hourly incentive rate for all such waiting time in excess of fifteen
(15) minutes per day. An employee paid on an incentive basis who is required to
wait for work due to a cause beyond his control other than for equipment
breakdown shall be compensated at his straight-time base hourly incentive rate
for all such waiting time in excess of thirty (30) minutes per day. However, in
no event will the combined unpaid equipment down time and waiting time exceed
thirty (30) minutes per day. Any employee who finds it necessary to wait for
work shall, on each separate occasion, notify his immediate supervisor both at
the beginning and end of such waiting period. Payment for waiting time shall
cover only such time as follows such notification. The Employer may transfer
such employees to other equipment during equipment down time, in the same
department or to another department if the employee is qualified to perform the
required work, and the employee will be paid his straight-time base hourly
incentive rate.
ARTICLE VIII
SENIORITY AND APPLICATION OF SENIORITY
A. Seniority. An employee’s seniority shall be the period of his/her most recent
continuous service with the Employer expressed in terms of years, months, and
days. If two (2) or more employees were employed on the same day, their
seniority shall be determined by when they

 

8



--------------------------------------------------------------------------------



 



completed applications for employment. If the application dates are the same,
the determination shall be decided by lot. Within the meaning of this Agreement,
seniority shall apply only to the matters expressly specified.
B. Layoffs and Recalls.
1. Process of Layoff and Recall. In the event of a reduction in the working
force, subject to Article XII, employees will be laid off based on their
seniority within the classifications specified in Appendix B, provided the
employee(s) who would remain have the abilities to perform the remaining work;
that is, the employee within the affected job classification having the least
seniority will be laid off first. Laid off employees shall not be allowed to
displace or bump employees with less seniority in another job classification.
Any recalls will be in reverse order of layoff.
2. Notice of Recall.
(i) Where the employee is notified at the time of layoff when the employee is
required to report back to work, he/she will promptly report at such time
without further notice.
(ii) Where an employee is not notified at the time of layoff when the employee
is to report back to work, the employee shall be given twenty-four (24) hours’
advance notice of when to report back to work, if the period of layoff has been
less than fourteen (14) days; if the layoff period extends for fourteen
(14) days or more, the employee shall be given five (5) days’ advance notice of
the time to report back to work. Such notice to report back to work will be
given by telephone call to such telephone number as may be furnished to the
Employer by the employee. If the layoff has extended for fourteen (14) or more
days, notice to report shall be confirmed by certified letter to the employee’s
address as furnished to the

 

9



--------------------------------------------------------------------------------



 



Employer by the employee. While waiting for an employee to report back to work,
the Employer may utilize any other available person to perform the work.
C. Termination of Seniority. Seniority rights shall terminate and the employment
relationship will end if an employee:
1. Quits, retires or is terminated for just cause;
2. Fails to return to work from an approved leave of absence on the day
scheduled;
3. Is laid off for a period equal to his or her seniority or six (6) months,
whichever is the lesser period of time;
4. Fails to return as a result of a recall pursuant to Section (B)(2) of this
Article.
5. Gives a false reason for a leave of absence or engages in employment during
such leave; or
6. Is absent due to a work related illness or injury for more than one (1) year.
ARTICLE IX
VACATIONS
A. Hampstead Distribution Centers and NTS:
1. Vacation Period: It is mutually agreed that eligible employees shall accrue
vacation according to the following schedule:

      Completed Years of Service   Vacation Entitlement
 
   
One year but less than two (2)
  One week’s vacation with pay
 
   
Two years but less than three (3)
  Two week’s vacation with pay
 
   
Three years but less than twenty (20)
  Three week’s vacation with pay
 
   
Twenty years but less than twenty-five (25)
  Four week’s vacation with pay
 
   

 

10



--------------------------------------------------------------------------------



 



      Completed Years of Service   Vacation Entitlement
 
 
Twenty-five years or more
  Five (5) week’s vacation with pay

The pay for each vacation day will be calculated in the same manner as the pay
for a holiday is calculated pursuant to Article X, Section B.
2. Individual employees may bid for an available week(s) in order of seniority
or such other rational system as mutually agreed to with the Union. If mutually
agreed to with the Union, an employee may elect to work during the employee’s
week(s) of vacation at straight time in addition to vacation pay.
3. All scheduled vacations are subject to approval of the Employer based upon
business needs.
4. Where a dispute arises between two (2) or more employees seeking to schedule
the same vacation period, preference shall be determined by order of seniority.
B. General Vacation Conditions:
1. An employee who has been in the employ of the Employer a sufficient length of
time to have earned a paid vacation as herein set forth but whose employment has
been terminated because of business shall be entitled to vacation pay pro-rated
as of the date of termination of employment.
2. Upon request, vacation pay for weekly vacations shall be paid on the pay day
immediately preceding the applicable vacation period.
3. Where an employee has been regularly scheduled to work less than the regular
work week for his operation, the work eligibility and vacation pay for such
employee shall be adjusted pro-rata.
4. Retired and Permanently Disabled Employees: Employees who retire or receive
Federal Social Security Retirement Benefits, or become totally and permanently
disabled so as to become eligible for and subsequently receive disability
insurance benefits pursuant to the

 

11



--------------------------------------------------------------------------------



 



Social Security Act, as amended, shall receive pro-rata vacation pay for any
untaken vacation for which they were eligible. The vacation pay herein provided
shall be paid upon presentation to the Employer of proof of retirement or the
Certificate of Award issued by the Social Security Administration, as
appropriate.
5. Employees may take vacation time in one (1) day increments subject to:
a. Mutual agreement between the employee and his supervisor on the vacation day
to be taken, provided the employee requests the vacation day at least one full
week in advance. The Employer’s agreement will not be unreasonably withheld.
b. Where more than one (1) employee seeks to take the same vacation day off, the
Employer shall have the right to limit the number of employees permitted off in
order not to interfere with the production process.
c. Where more than one employee seeks the same vacation day off and production
requirements will not so permit, the choice shall be made by seniority.
d. One (1) day vacation requests will be processed after full week (Monday
through Friday) vacations have been scheduled and approved by the Employer.
6. Subject to the provisions of this Article, the Employer will determine how
many employees may be spared for vacation purposes at a given time in each job
classification and shift. At the beginning of each calendar year, a minimum
number of vacation weeks in each major job classification will be established
which shall be selected by employees on a seniority basis.
7. Vacation time is scheduled to begin as of the last day of an employee’s
regularly scheduled workweek.

 

12



--------------------------------------------------------------------------------



 



ARTICLE X
HOLIDAYS
A. 1. All employees actively employed at the time of the holiday shall be
entitled to the following eleven (11) holidays with pay subject to paragraph E:
New Years Day; National Observance of Martin Luther King, Jr.’s Birthday; Good
Friday; Easter Monday; Memorial Day; Independence Day; Labor Day; Thanksgiving
Day; Friday After Thanksgiving Day; Last Weekday Prior to or After Christmas
Day; Christmas Day.
The Employer and the Union may substitute two (2) other holidays for those
listed above, by mutual agreement.
Should any of the above holidays fall on Saturday, the holiday will be observed
on Friday if the Saturday is not a scheduled work day. Should any of the above
holidays fall on Sunday, Monday shall be considered the holiday.
2. In the event of back-to-back paid holidays, if an employee is absent without
reasonable excuse, either on the day before or the day after the paid holiday,
he shall lose only one holiday’s pay.
B. The pay for each holiday shall be:
1. For employees of the Hampstead Distribution Centers who are regularly
scheduled to work forty (40) or more hours per week, eight (8) times their base
straight-time hourly incentive rate or base straight-time hourly rate of pay,
whichever is applicable. For employees of the Hampstead Distribution Centers who
are regularly scheduled to work less than eight (8) hours daily, their base
straight-time hourly incentive rate or base straight time hourly rate of pay,
whichever is applicable, times the daily hours they are regularly scheduled to
work.
2. For Hampstead NTS employees, eight (8) times the employee’s then current
straight-time base hourly rate of pay.

 

13



--------------------------------------------------------------------------------



 



C. Any employee who, without reasonable excuse, is absent from work or who does
not work all his scheduled hours on the work day before or the work day after a
holiday shall not be entitled to holiday pay. Reasonable excuse shall be limited
to the following:
1. Illness of the employee;
2. Death in the immediate family of the employee;
3. Lack of work for the employee.
D. Notwithstanding the provisions of this Article X, it is understood that
holiday pay shall not be paid to any employees of the Employer’s Hampstead
Distribution Centers or Hampstead NTS, whichever is applicable, if such
operation is shutdown for five (5) or more consecutive weeks as follows:
1. The entire two (2) weeks immediately preceding the week in which such paid
holiday occurs; and
2. The entire week during which such paid holiday occurs; and
3. The entire two (2) weeks immediately following the week in which such paid
holiday occurs.
E. Probationary Period, Intervening Holidays: If a holiday falls within the
initial probationary period, the employee shall receive his holiday pay on the
first full pay period following the successful completion of the probationary
period. If the employee does not complete the initial probationary period for
any reason, no holiday pay is payable.
ARTICLE XI
BEREAVEMENT PAY
A. An employee who has been on the payroll of the Employer for six (6) months or
more shall be granted bereavement pay in the event of a death in his immediate
family.

 

14



--------------------------------------------------------------------------------



 



B. The immediate family is defined as father, mother, sister, brother, spouse,
children, mother-in-law, father-in-law, brother-in-law, daughter-in-law,
son-in-law, grandmother, grandfather and grandchildren.
C. Bereavement pay shall be paid for the day before, the day of and the day
following the funeral when these days fall on days the employee would otherwise
have worked. In the event that the death occurs outside the United States and
notice thereof does not reach the employee until after the funeral, bereavement
pay shall be paid for the three (3) days following receipt of notice provided
that such days are days on which the employee would otherwise have worked.
D. For each day of bereavement leave, pay shall be calculated for Hampstead
Distribution Centers employees scheduled to work forty (40) hours per week at
the rate of eight (8) times the employee’s straight-time base hourly incentive
rate if an incentive paid employee, or eight (8) times the employee’s
straight-time base hourly rate if paid on that basis. Distribution Center
employees scheduled to work less than eight (8) hours daily shall for each day
of bereavement leave receive their straight-time base hourly incentive rate or
straight-time base hourly rate of pay, whichever is applicable, times the daily
hours they are regularly scheduled to work. Hampstead NTS employees shall
receive eight (8) times their straight-time base hourly rate of pay for each day
of bereavement leave.
E. No bereavement pay will be granted unless the employee notifies the Employer
and requests leave. At its discretion, the Employer may require evidence of
death and kinship.
ARTICLE XII
EQUAL DIVISION OF WORK
During any slack season or whenever there is insufficient work, at the
Employer’s option, the available work may be divided, insofar as is practicable,
equally among all regular employees of the Employer in order that continuity of
employment may be maintained.

 

15



--------------------------------------------------------------------------------



 



ARTICLE XIII
PAYMENT OF WAGES AND CHECK OFF
A. The Employer agrees to pay its employees on a prescribed day in each week.
B. The Employer shall deduct from the wages of its employees upon written
authorization of the employees, union dues, initiation fees and assessments. The
amounts deducted pursuant to such authorization shall be transmitted to the
properly designated official of the Union, together with a list of names of the
employees from whom the deductions were made on forms to be provided by the
Union. Sums deducted by the Employer as union dues, initiation fees or
assessments shall be kept separate and apart from general funds of the Employer
and shall be deemed trust funds. The above mentioned monies are to be paid to
the Mid-Atlantic Regional Joint Board, Local 806, immediately after they are
collected at least once a month.
C. The Union shall indemnify, defend, and hold the Employer harmless against any
and all claims, demands, suits, grievances, or other forms of liability that may
arise against the Employer for or on account of any action taken by the Employer
pursuant to this Article.
ARTICLE XIV
INSURANCE
The Employer will continue its participation in the UNITE HERE National Health
Fund by continuing to make contributions at the rate of, effective March 1,
2009, 27.00% of the gross wages payable for the preceding pay period for all
employees who have completed their probationary period (as defined in
Article III.B of this Agreement). This contribution rate will be increased to
28.42% effective March 1, 2010 and to 29.84% effective March 1, 2011.
The Employer’s obligation to make contributions to the UNITE HERE National
Health Fund shall not be increased from the amount set forth above, other than
through formal written amendment of this Agreement or with the Employer’s
written consent.

 

16



--------------------------------------------------------------------------------



 



ARTICLE XV
PENSION
The monthly normal retirement benefit under the pension plan maintained by the
Employer for employees covered by this Agreement shall be $12.25 for each year
of benefit service during the period from March 1, 2009 through February 28,
2011; and shall be increased to $13.00 for each year of benefit service
subsequent to March 1, 2011.
ARTICLE XVI
HEALTH AND WELFARE FUND
The Employer agrees to contribute sums of money equal to two (2) percent of its
payroll for employees covered by this Agreement to be used to provide health and
welfare benefits to members who have completed their probationary period (as
defined in Article III.B of this Agreement). The terms and provisions of
Exhibit 1 attached hereto being specifically incorporated herein by reference.
The Employer’s obligation to make contributions to the Mid-Atlantic Regional
Health Fund shall not be increased from the amount set forth above, other than
through formal written amendment of this Agreement or with the Employer’s
written consent.
ARTICLE XVII
MILITARY SERVICE
In the event that an employee enlists or is conscripted into the Armed Forces of
the United States of America or is called into service as a member of the
National Guard or Army, Navy, Air Force or Marine Corps Reserves, he shall, upon
discharge from service be reinstated with all his rights and privileges enjoyed
by him at the time he entered service as provided by applicable law; provided,
that he shall request reinstatement within the period fixed by law and provided
that the

 

17



--------------------------------------------------------------------------------



 



Employer shall have the right to discharge any person whom it hired by reason of
the entry into military service of the person to be reinstated.
ARTICLE XVIII
DISCHARGES AND DISCIPLINE
A. No employee covered by this Agreement shall be discharged without just cause.
The Union shall present all grievances asserting that a discharge was without
just cause to the Employer in writing within seven (7) days after the discharge.
If the grievance cannot be adjusted by mutual consent, it shall be submitted to
the Arbitrator hereinafter designated in this Agreement for determination
pursuant to the procedure provided. The Arbitrator shall issue his decision and
award within seven (7) days from the conclusion of the hearing of the discharge
in dispute. If the Arbitrator finds that the employee was discharged without
just cause, he shall order reinstatement and may require the payment of back pay
in such amount as, in his judgment, the circumstances warrant. This paragraph
shall not apply to an employee during his probationary period.
B. In the manner and to the extent permitted by law, it shall not be a violation
of this Agreement nor grounds for discharge, discipline or permanent replacement
for employees covered by this Agreement to refuse voluntarily to cross a lawful
picket line.
ARTICLE XIX
GRIEVANCE AND ARBITRATION PROCEDURE
A. Step 1: Any complaint, or dispute arising under, out of or relating directly
or indirectly to the provisions of this Agreement between the Union or any
employees and the Employer, or the interpretation or performance thereof, shall
constitute a grievance and will be submitted in writing by an authorized
representative of the Union to the employee’s supervisor with a copy to the
Employer’s Department Director within seven (7) days of the dispute or incident
giving rise to the grievance. Grievances shall identify the sections of this
Agreement allegedly violated and

 

18



--------------------------------------------------------------------------------



 



contain a brief statement of the relevant facts. Failure to submit a written
grievance within such seven (7) day period shall result in a waiver of the
grievance.
Step 2: (a) If the grievance involves an individual issue, it shall initially be
taken up and discussed orally by a Union steward, the employee and the
employee’s immediate supervisor. Any resolution on this level will be on a
non-precedential basis. After oral discussion, the immediate supervisor will
give his position on the grievance to the grievant and the steward within seven
(7) days. If this does not satisfactorily resolve the grievance, the Union will
provide written notice to the Department Director with a copy to the Employer’s
Vice President of Human Resources within seven (7) days of the date the
supervisor provides his position.
(b) A grievance involving more than one individual or an issue of contract
interpretation shall initially be taken up and discussed orally by the Union’s
chief steward, business agent, the Department Director and a Human Resources
representative. After oral discussion, the Employer will give its position on
the grievance to the Union’s business agent and chief steward within seven (7)
days.
B. Any grievance including a dispute concerning the interpretation or
application of the arbitration provision, which has not been resolved by the
parties using the Steps specified in Section A of this Article, may be referred
for arbitration and final determination to the Arbitrator herein designated in
writing within seven (7) days of the date the Employer provides its position in
Step 2 of Section A. The Arbitrator’s decision or award shall be final,
conclusive and binding on all parties; and the parties hereby stipulate and
consent that the Arbitrator may make findings, decisions and awards which may be
enforced by appropriate judgment thereon to be entered in a Court of Law or
Equity.

 

19



--------------------------------------------------------------------------------



 



C. Any grievance which is submitted to arbitration shall be heard by one of the
members of a panel of three arbitrators, who shall be Jerome H. Ross, Charles
Feigenbaum, and Joseph M. Sharnoff. These arbitrators shall hear grievances
referred to arbitration on a rotating basis in the order set forth above.
Hearings shall be held as soon as is reasonably possible after the arbitrator
has received his assignment at a place mutually agreeable to the Union and the
Employer. The hearing shall be conducted by the arbitrator in whatever manner
will most expeditiously permit the full presentation of all evidence and
arguments for both parties, provided, however, that the parties shall have the
right to file written briefs with the arbitrator within a time period mutually
agreed upon or set by the arbitrator.
The award of the arbitrator shall be rendered no later than ten (10) calendar
days from the day the hearing concluded or the briefs are submitted unless an
extension of time is mutually agreed upon by the parties. A lengthy opinion
shall not be requested or required from the arbitrator. Rather, the arbitrator
is instructed to issue an award and a summary statement of no more than five
(5) pages which briefly sets forth the basis for the award. The parties may
request the arbitrator to notify them of his award by telephone after the award
has been mailed.
The decision of the arbitrator shall be limited to the matter presented to him;
he shall have no authority to amend, alter or change any provision of this
Agreement, nor shall an arbitrator have the authority to hear more than one
grievance at a time absent the mutual agreement of the Employer and the Union.
The decision of the arbitrator shall be final and conclusive on the Employer,
the Union and the employee(s) involved. The arbitrator’s fees and expenses shall
be borne equally by the Union and the Employer.

 

20



--------------------------------------------------------------------------------



 



Except as expressly provided otherwise in the Agreement, with respect to any
dispute subject to arbitration or any claim, demand, or act arising under the
Agreement which is subject to arbitration, the procedure established in this
Agreement for the adjustment thereof shall be the exclusive means for its
determination. No proceeding or action in a court of law or equity or
administrative tribunal shall be initiated with respect thereto other than to
compel arbitration or to enforce, modify, or vacate an award. This paragraph
shall constitute a complete defense to or ground for a stay of an action
instituted contrary hereto.
D. The Union’s failure to comply with any of the applicable time requirements
specified in this Article shall result in a waiver of the grievance, and the
Employer’s failure to comply with any of the applicable time requirements
specified in this Article shall result in the grievance being considered
granted.
ARTICLE XX
CIVIL RIGHTS
A. The Employer and the Union shall not discriminate nor perpetuate the effect
of past discrimination, if any, against any employee or applicants for
employment on account of race, color, religion, creed, sex, or national origin.
This clause shall be interpreted broadly to be co-extensive with all federal,
state or local anti-discrimination laws and where available, judicial
interpretations thereof.
B. Upon the request of either party, representatives of the Employer and the
Union shall meet to review compliance with this provision and to mutually agree
upon such steps as are necessary to achieve compliance.

 

21



--------------------------------------------------------------------------------



 



ARTICLE XXI
STRIKES, STOPPAGES AND LOCKOUTS
A. This Agreement provides for an orderly adjustment of differences. Strikes,
including sympathy strikes and any other work stoppages, and lockouts are
therefore prohibited. If a strike, stoppage or lockout shall occur then the
parties agree that any remedy sought by either party arising from such act shall
be resolved through the medium of the arbitration machinery or by seeking
injunctive relief, at the aggrieved party’s option. In the event that the
aggrieved party seeks to address the violation through arbitration, the
aggrieved party shall have the right to demand an immediate hearing on
twenty-four (24) hours notice’ before the Arbitrator.
B. In the event either party fails to comply with a decision or award of the
Arbitrator within twenty one (21) days after service of a copy thereof, the
other party shall be free to call a strike, stoppage or lockout as the case may
be, unless the failure to comply is the result of a suit filed by either party
in the U.S. District Court for the District of Maryland within twenty one
(21) days from the date of receipt of the Award seeking to set aside or modify
the award.
ARTICLE XXII
LEAVE OF ABSENCE
A. A leave of absence shall be granted an employee upon request if the employee
is ill or a member of his immediate family is seriously ill. Illness shall be
certified by a doctor’s certificate. Leave on account of illness shall include
leave of absence in maternity cases. Leave of absence shall be for an initial
period of not more than one (1) month. In the event of a leave of absence for
personal illness including maternity, the leave of absence may be extended to an
additional period of one (1) month each up to a total of one (1) year unless the
employee was employed for less than six (6) months. In the event of a leave of
absence because of serious illness in the employee’s immediate family, the
initial leave and extension shall not extend for more than three months unless

 

22



--------------------------------------------------------------------------------



 



mutually agreed otherwise. Such employee shall upon return to work from such
leave be reinstated to his previous job. In the case where a job or operation
has been abolished during employee’s absence such provision shall apply to
re-employment as would have applied had such employee been at work at the time
the job or operation was abolished.
B. Leaves of absence shall be granted for justifiable personal reasons. The
Employer may limit the number of leaves for personal reasons granted at any
given time to avoid an unreasonable effect on the Employer’s ability to operate.
Such leaves may be limited to an initial period of two (2) weeks with extensions
granted by mutual agreement.
C. An employee who becomes a paid officer of the Union shall be entitled to a
leave of absence for the term of his office.
D. Family And Medical Leave Pursuant To The FMLA Act:
1. An employee who has been employed by the Employer for at least twelve
(12) months (and who has worked at least 1,250 hours during the twelve
(12) months immediately preceding the employee’s request for leave under the
paragraph) shall be entitled to at least twelve (12) weeks of unpaid Family
Leave, within any rotating twelve (12) month period, without loss of seniority
rights for the following reasons:
a. For the birth or placement of a child for adoption or foster care; or
b. To care for a spouse, child or parent with a serious health condition as such
terms are defined by the Family and Medical Leave Act of 1993 (“FMLA”); or
c. To take medical leave when the employee is unable to work because of the
employee’s own serious health condition as defined in the FMLA.
2. An employee requesting Family Leave shall present satisfactory proof of the
reason for such leave.

 

23



--------------------------------------------------------------------------------



 



3. Family Leave may be taken on an intermittent basis under 1b) and c) above
when there is a medical necessity for such intermittent leave as provided in the
FMLA.
4. Leave pursuant to FMLA shall be coordinated with any other leave of absence
provided for in this Agreement. They shall not be cumulated, and one shall be
offset against the other.
ARTICLE XXIII
JURY DUTY
Hampstead Distribution Centers employees scheduled to work forty (40) hours per
week and Hampstead NTS employees called for involuntary trial jury duty will be
paid each day for the period of such jury duty the difference, if any, between
the pay received for such jury duty and their straight-time base hourly rate or
straight-time base hourly incentive rate, whichever is applicable, for up to
eight (8) hours. Hampstead Distribution Centers employees called to such jury
duty who are scheduled to work less than eight (8) hours daily shall receive for
each day of jury duty the difference, if any, between the pay received for such
jury service and their straight-time hourly rate or straight-time hourly
incentive rate for the daily hours they are regularly scheduled to work. The
employee shall present a receipt for the amount of jury duty pay received. An
employee who receives a notice to serve as a juror must notify the Employer not
later than the next work day.
ARTICLE XXIV
SUBSTANCE ABUSE
A. The Employer and the Union share a deep concern about the problem of
substance abuse in the workplace. In order to promote a drug and alcohol free
workplace for the safety of the Employer’s employees, visitors, and customers,
the manufacture, distribution, dispensation, possession, use or being under the
influence of drugs or alcohol on working time or in a manner that adversely
affects the Employer’s operations or its reputation in the community, is
strictly prohibited.

 

24



--------------------------------------------------------------------------------



 



This prohibition does not apply to prescription or over-the-counter drugs
possessed or used in a valid manner by employees, provided the use of such drugs
does not pose a threat to the health or safety of the employee or others.
B. The Employer reserves the right, at its cost and in a professional and lawful
manner using reasonable safeguards for confidentiality and accuracy, to require
all employees to submit to testing for the presence of drugs or alcohol in the
following circumstances: (1) where there is a reasonable suspicion, based on
objective factors confirmed by at least one supervisor and reviewed by the
Employer’s Vice President of Human Resources and of which a Union steward is
informed, that the employee is under the influence of drugs or alcohol;
(2) after the employee is involved in a workplace accident or injury; (3) where
required by law; or (4) on a random or scheduled basis in connection with
disciplinary action imposed against an employee or approved treatment of the
employee approved or required by the Employer. The Employer also reserves the
right to engage in a reasonable search of the person or any personal storage or
belongings in the circumstances specified in this Section B.
C. If an employee has confirmed positive test results and (i) has not previously
engaged in behavior that violates the Employer’s substance abuse rules and/or
this Article, (ii) has not engaged in behavior warranting termination, or
(iii) has not engaged in behavior which causes substantial harm or loss of or
damage to the Employer’s property or injury to himself or another, the Employer
will, as an alternative to immediate termination of the employee, require the
employee to successfully complete a suitable treatment program at no additional
expense to the Employer. If the employee refuses such treatment or does not
complete it successfully, the employee will be subject to immediate discharge.
An employee whose test results are confirmed positive after a previous
violation, or who refuses to submit to testing, will be subject to immediate
discharge.

 

25



--------------------------------------------------------------------------------



 



ARTICLE XXV
TECHNOLOGICAL CHANGE
The parties hereto anticipate the possibility of technological change in the
equipment of the Employer’s Hampstead Distribution Centers and Hampstead NTS
designed to improve productivity and efficiency.
The Employer and the Union recognize that such change should not reduce the
wages of the workers affected thereby or result in workers losing employment
provided they are capable of being trained within a reasonable period of time to
operate the new or modified equipment involved.
In the interests of improving productivity and efficiency and at the same time
protecting the earning opportunity and job security of the employee affected by
technological change the parties hereto are agreed that:
1. The Employer shall give prior notice to the Union of such change.
2. Rates for newly introduced or changed equipment shall be established by the
Employer after obtaining the Union’s input.
3. Reasonable training periods for the new or modified equipment shall be
established by the Employer’s after obtaining the Union’s input.
4. During any required training period, employees employed on the new or
modified equipment shall be paid on the basis of wages earned plus the
difference, if any, between the expected earnings under the newly established
rates and their prior earnings.
5. Where the new or changed equipment eliminates the need for an employee or
employees or an employee employed on the new or modified equipment is unable
after the agreed upon training period to perform the new or changed job
satisfactorily, the employee or employees so affected shall not be terminated.

 

26



--------------------------------------------------------------------------------



 



Instead, if a job is available on a substantially equivalent operation with the
opportunity for substantially equivalent earnings, the employee or employees may
be transferred to such job or jobs. When so transferred, employees will receive
a period of re-training equal to the normal training period for similarly
experienced workers during which they will receive their former average hourly
earnings.
If there are no jobs available on a substantially equivalent operation with the
opportunity for substantially equivalent earnings to which the affected employee
or employees may transfer, they shall have the option to (a) accept any other
available job and receive the normal training period on such job during which
they will receive their former average hourly earnings or (b) they can leave the
employ of the Employer voluntarily and receive severance pay in an amount
mutually agreed to by the Employer and the Union.
A displaced employee who at first elects to take an available job which does not
provide substantially equivalent earning opportunity, at the completion of the
normal training period may at that time elect to accept severance pay and
voluntarily leave the employ of the Employer. In that event the employee’s
severance pay shall be reduced by any makeup pay paid the employee during his
normal training period.
In the event an employee elects to accept severance pay, he shall retain for one
year his seniority and recall rights to his former job if such an opening
becomes available.
ARTICLE XXVI
SEPARABILITY AND COMPLETE AGREEMENT
Should any part or provision of this Agreement be rendered or declared illegal
by reasons of any existing or subsequently enacted legislation or by any decree
of a court of competent jurisdiction or by the decision of any authorized
government agency, such invalidation of such part or provision shall not
invalidate the remainder thereof. In such event, the parties agree to negotiate
substitute

 

27



--------------------------------------------------------------------------------



 



provisions. Any modifications or additions to this Agreement will not be
effective unless reduced to a writing which is signed by the parties’ authorized
representatives.
ARTICLE XXVII
VOLUNTARY CHECK OFF FOR POLITICAL CONTRIBUTIONS
A. In the event that voluntary authorization to deduct voluntary political
contributions weekly from an individual member’s pay is signed, the Employer
agrees to deduct the said amount and remit the said sum to the Workers United
for Political Power Campaign Committee (“PAC”).
B. The parties recognize that the Employer is prohibited under the Federal
Election Campaign Act from paying the cost of administering PAC payroll
deductions under this Agreement. The Employer and the Union agree that one
quarter of one percent (0.25%) of all amounts deducted from payroll is a
reasonable amount to cover the Employer’s costs of administering payroll
deductions. Accordingly, the parties agree that the Employer will retain one
quarter of one percent (0.25%) of all amounts deducted pursuant to the PAC
payroll deduction provision in this Agreement to reimburse the Employer for its
reasonable cost of administering payroll deductions.
ARTICLE XXVIII
SAFETY AND HEALTH STUDY COMMITTEE
A Safety and Health Study Committee composed of an equal number of Management
members and Union members from the bargaining unit shall be established. It will
meet regularly at dates, times, and place to be determined by the Employer after
consultation with the Union. The employees shall be paid their established base
hourly straight-time rate of pay by the Employer while attending such meetings.

 

28



--------------------------------------------------------------------------------



 



ARTICLE XXIX
FEDERAL FUNDS
The Union shall cooperate with the Employer to facilitate the availability of
federal funds for training programs.
ARTICLE XXX
SUB PROGRAM
Should the employees agree to purchase additional insurance coverage provided by
the Amalgamated Life Insurance Company, the Employer shall check off the
employees’ cost of the program, upon presentation of proper authorization, and
pay the same over to the Amalgamated Life Insurance Company as required by the
contract between the employees and the Amalgamated Life Insurance Company.
ARTICLE XXXI
ORGANIZATIONAL HIRING
The Employer agrees that it will hire employees who have been discharged from
other employers during an organizing campaign conducted by the Union. The
Employer is not required by this Section to hire an employee who is not
qualified to perform the job that is being applied for. The Employer is not
required to employ such applicants if it does not have jobs available. Any
employee hired under this Section is subject to the Employer’s regular
probationary period for new employees.
The Employer is not required to unlawfully give preference to employees applying
under this section.
The Union will hold the Employer harmless for any liability, included but not
limited to attorney’s fees imposed by enforcement of this clause.

 

29



--------------------------------------------------------------------------------



 



ARTICLE XXXII
MANAGEMENT RIGHTS
A. Except as expressly and specifically limited elsewhere in this Agreement, the
Employer reserves and retains any and all management rights previously vested in
or exercised by the Employer. Such rights of management include, but are not
limited to: control over all matters concerning the operation, management and
administration of its business; to plan, direct, control, increase, decrease or
diminish operations in whole or in part; to determine the locations of its
facilities or any parts thereof and to relocate same; to determine services to
be rendered; to subcontract work or functions, in whole or in part; to transfer
work among facilities; to discontinue or introduce new or improved methods,
techniques, processes, or equipment; to suspend, discipline or discharge
employees for just cause, or to layoff employees for lack of work or for other
causes; to separate probationary employees during their probationary period
without recourse; to change the work schedule and/or the work week; to determine
when and whether overtime shall be worked; the direction, instruction and
control of employees including, but not limited to, the determination of the
qualifications and abilities of the employees to perform the work in a
satisfactory manner; to determine the qualifications and skills required for
each classification and the qualifications and standards necessary for any of
the jobs it may have or may create in the future and whether such standards and
levels are being met; to determine the number of employees it shall employ at
any one time, the number assigned to any particular classification and the
policies affecting the selection and training of new employees; to select, hire,
layoff, reclassify, promote or transfer employees; to determine job content and
to create new or to eliminate or combine existing job classifications or to
revise the content of existing jobs; to have employees perform the activities of
more than one job classification; to establish performance standards; to
determine the hours of work, the starting and quitting times, and the processes,
methods and procedures to be employed; to adopt and from time to

 

30



--------------------------------------------------------------------------------



 



time modify, rescind, or change and to enforce reasonable rules, including rules
of conduct and safety rules, for the orderly conduct of its operations,
including to impose discipline, up to and including discharge, for violation
thereof; and to perform all other functions inherent in the administration
and/or management of the business.
B. The Employer has and shall retain the right to move, sell, close, or
liquidate the facilities or operations covered by this Agreement, in whole or in
part, and to separate its employees in connection with said moving, selling,
closing, or liquidation of these facilities or any portion thereof; however, in
the event the Employer decides to do so, it will negotiate with the Union
concerning the effects thereof upon the employees. It is fully understood and
agreed that the decision to move, sell, close or liquidate shall rest solely
with the Employer and its obligation shall be limited to advising the Union
concerning such decision and negotiating with the Union over the effects thereof
on the employees.
C. It is expressly understood and agreed that the rights of management set forth
in this Article shall not be subject to impairment by an arbitration award under
any provision of this Agreement, and that the Union waives any right it may have
to bargain over the exercise of these rights during the term of this Agreement.
Notwithstanding the foregoing, the Union may grieve whether a right of
management is expressly and specifically limited in this Agreement. The Employer
agrees, upon the Union’s request, to meet and discuss with the Union any
exercise of its Management Rights pursuant to this Article.
D. The Employer shall have the right to engage in alcohol and drug testing of
employees where required to do so by law or regulation.

 

31



--------------------------------------------------------------------------------



 



ARTICLE XXXIII
COMPLETE AGREEMENT
The parties recognize that this is the complete agreement between the parties
for purposes of employees’ wages, hours, benefits and working conditions. All of
the understandings, agreements and undertakings arrived at by the parties are
set forth in this Agreement. For the term of this Agreement and any extensions
of it, the Union voluntarily and unqualifiedly waives the right and agrees that
the Employer shall not be obligated to bargain collectively under the National
Labor Relations Act with respect to any subject or matter not specifically
discussed during negotiations or covered in this Agreement, even though such
subjects or matters may not have been within the knowledge or contemplation of
either or both of the parties at the time they negotiated or signed this
Agreement.
Any and all agreements, written and verbal, previously entered into between the
parties are mutually cancelled and superseded by this Agreement. Unless
specifically provided herein to the contrary, practices existing prior to or
arising during the term of this Agreement shall not be binding on the Company
and may be changed at its discretion.
Provision of this Agreement may not be amended, modified or supplemented at any
time, except by written mutual agreement between the Company and the Union
signed by both parties. Such modifications shall be limited to the provision(s)
specifically addressed and will not affect any other provisions of this
Agreement.
ARTICLE XXXIV
SUCCESSORS AND ASSIGNS
This Agreement shall be binding upon the parties hereto and thereafter upon any
successor, purchaser, transferee, lessee or assignee of the Employer’s Hampstead
Distribution Centers and/or Hampstead National Tailoring Service. The Employer
shall give notice in writing of the existence of

 

32



--------------------------------------------------------------------------------



 



this Agreement to any successor, purchaser, transferee, lessee or assignee with
a copy to the Union no later than the effective date of such purchase, sale,
transfer, lessee or assignment.
ARTICLE XXXV
TERM OF AGREEMENT
This Agreement shall be effective upon the date hereof and shall remain in full
force and effect until midnight February 28, 2012. It shall be automatically
renewed from year to year thereafter unless on or before December 31, 2011, or
December 31 of any year thereafter, notice in writing by certified mail is given
by either the Employer or the Union to the other of its desire to propose
changes in this Agreement or of intention to terminate the same, in either of
which events this Agreement shall terminate upon the ensuing February 28 (or 29
in a Leap Year).
IN WITNESS WHEREOF, the parties hereto have caused their signatures to be
affixed effective the day and year hereinabove first written.

            THE JOSEPH A BANK MFG. CO., INC.
      By           Robert Hensley        Executive Vice President of Operations 
      MID-ATLANTIC REGIONAL JOINT
BOARD, LOCAL 806
      By           Harold L. Bock        Manager   

 

33



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
SUPPLEMENTAL AGREEMENT dated as of March 1, 2009 by and between THE JOSEPH A.
BANK MFG., CO., INC. (hereinafter called the “Employer”) and the MID-ATLANTIC
REGIONAL JOINT BOARD, LOCAL 806 (hereinafter called the “Union”).
WITNESSETH:
The Employer and the Union have executed a Collective Bargaining Agreement
wherein the Employer agreed to contribute 2% of its gross payroll for employees
covered by this Agreement to the Mid-Atlantic Regional Health Fund, a fund to be
used to provide medical benefits to employees, subject to such conditions as the
Trustees may determine with reference to length of service in the clothing
industry and length of payment by the Employer of contributions to the Fund.
Subject to the provisions of Article XVI of the Collective Bargaining Agreement,
the Trustees shall have the right at any time and from time to time to modify,
change, amend or terminate to any extent any or all of the terms or provisions
of such plan and to make rules and regulations to carry out the provisions
hereof.
This SUPPLEMENTAL AGREEMENT, EXHIBIT I, is hereby made a part of the Collective
Bargaining Agreement and shall run concurrent to the date of its expiration.

     
 
   
 
  THE JOSEPH A. BANK MFG. CO., INC.
 
   
 
   
 
   
 
  MID-ATLANTIC REGIONAL JOINT BOARD, LOCAL 806
 
   
 
   

 

34



--------------------------------------------------------------------------------



 



APPENDIX A
Catalog Picker
Finisher
Housekeeper
Maintenance Mechanic
Marker
Monogrammer
New Store Stager
Operator-NTS
Operator-OHC
Operator-RSU
Operator-RSU-2nd
Packer
Packer-2nd
Picker
Presser
Put Away Stocker
Returns Processor
Returns Stocker
Ripper
RSU Scanner
Shipper
Shipper & Receiver
Tailor
Truck Driver
Vendor Dock Worker
Vendor Receiver
Vendor Receiver-2nd

 

35



--------------------------------------------------------------------------------



 



APPENDIX B
DC1 Associate; DC2 Associate
Operator-NTS
Housekeeper
Maintenance Mechanic
NTS Support Associate
Monogrammer
Operator-NTS
DC1 Associate — 2nd
Presser
NTS Support Associate
Tailor
Truck Driver

 

36